          Exhibit 60




Case 1:14-cv-00954-LCB-JLW Document 166-11 Filed 01/18/19 Page 1 of 6
             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
         CIVIL ACTION NO. 1:14-CV-00954-LCB-JLW

STUDENTS FOR FAIR
ADMISSIONS, INC.,
                           Plaintiffs,
     vs.
UNIVERSITY OF NORTH
CAROLINA, et al.,
                           Defendants.




                 _______________________________
                           DEPOSITION
                               OF
                    RUMAY ALEXANDER, EdD, RN
                 _______________________________



TAKEN AT THE OFFICES OF:
UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL
222 East Cameron Avenue
110 Bynum Hall
Chapel Hill, NC 27514


                               04-18-17
                               8:58 A.M.
                    __________________________
                         Michael B. Lawrence
                           Court Reporter

                    Civil Court Reporting, LLC
                            P.O. Box 1146
                        Clemmons, NC 27012
                          (336) 406-7684



 Case 1:14-cv-00954-LCB-JLW Document 166-11 Filed 01/18/19 Page 2 of 6
Deposition of Rumay Alexander, EdD, RN                         Students for Fair Admissions v. UNC, et al.

   1          develop this ---
   2                   Q.      Okay.
   3                   A.      --- document and what their intent was.
   4                   Q.      Okay.     That's fine.    So, this is one of
   5          the strategic areas of the office still, though,
   6          correct?         Okay.     Well, that's fine.    I understand
   7          you didn't develop this, but could you tell me a
   8          little bit about this?              About the -- about DMA's
   9          efforts with regard to this strategic area?                    And
 10           to be clear, just currently since that's what...
 11                    A.      Currently, they take the five goals that
 12           they've developed for the University and share
 13           them with all of the units on campus and ask them
 14           to report their activities in those areas and that
 15           compile the data from that, which constitutes the
 16           diversity report.
 17                    Q.      Okay.     So ---
 18           (Off-record comments)
 19                            (EXHIBIT NUMBER 7 WAS MARKED)
 20                    Q.      You're being handed what's marked as
 21           Exhibit Number 7.           You just mentioned -- I believe
 22           you just mentioned you -- sorry.              I believe you
 23           just mentioned the University's five diversity
 24           goals.
 25                    A.      Yes, I did.

Civil Court Reporting, LLC                                                                       Page: 55


             Case 1:14-cv-00954-LCB-JLW Document 166-11 Filed 01/18/19 Page 3 of 6
Deposition of Rumay Alexander, EdD, RN                        Students for Fair Admissions v. UNC, et al.

   1                   Q.      Okay.     And is -- this exhibit I just
   2          gave you, Exhibit Number 7, does this identify the
   3          five University diversity goals that you
   4          mentioned?
   5                   A.      It does.
   6                   Q.      Okay.     Could you tell me what those five
   7          diversity goals are?
   8                   A.      They are as stated here: "Clearly define
   9          and publicize commitment to diversity.              Achieve
 10           the critical mass of underrepresented populations
 11           necessary to ensure the education benefits of
 12           diversity.          Make high quality diversity,
 13           education, orientation and training available to
 14           all members of the University" committee --
 15           "community," excuse me.           "Create and sustain a
 16           campus climate in which respectful discussions of
 17           diversity are encouraged," and "support further
 18           research to advance the University's commitment to
 19           diversity."
 20                    Q.      Okay.     Thank you.   So back to area
 21           number -- strategic area number 4.             What is that
 22           DMA does with regard to these five diversity
 23           goals?
 24                    A.      Repeat your question again.
 25                    Q.      I'm going back to the previous exhibit

Civil Court Reporting, LLC                                                                      Page: 56


             Case 1:14-cv-00954-LCB-JLW Document 166-11 Filed 01/18/19 Page 4 of 6
Deposition of Rumay Alexander, EdD, RN                        Students for Fair Admissions v. UNC, et al.

   1          mass of one of these underrepresented populations?
   2                   A.      There is no set number.
   3                   Q.      Uh-huh (yes).
   4                   A.      It's not up for DMA or to decide what
   5          those numbers are.
   6                   Q.      Uh-huh (yes).
   7                   A.      This really is about this -- it really
   8          is conjectural.
   9                   Q.      Uh-huh (yes).
 10                    A.      And it really is about how individuals
 11           in the unit feel, their sense of welcoming of
 12           presence, of ability to flourish, to see people
 13           like them succeed.
 14                    Q.      Uh-huh (yes).    And some of this has to
 15           do -- I'm just trying to go back to where we were
 16           talking about before.           Does some of this have to
 17           do with not only the presence of others with
 18           similar viewpoints and perspectives within their
 19           school, but also the expression of those
 20           viewpoints and perspectives within that school?
 21                    A.      I think it's all interwoven.
 22                    Q.      Okay.
 23                    A.      Yeah.
 24                    Q.      Okay.     So, let's -- let's talk about the
 25           School of Nursing for a minute because you know a

Civil Court Reporting, LLC                                                                      Page: 80


             Case 1:14-cv-00954-LCB-JLW Document 166-11 Filed 01/18/19 Page 5 of 6
Deposition of Rumay Alexander, EdD, RN                        Students for Fair Admissions v. UNC, et al.

   1          or things that we are responsible for.
   2                           I know that we all pay attention to
   3          who's in the room, who's attending and feedback
   4          that we get.
   5                   Q.      Okay.
   6                   A.      People don't hesitate to pick up the
   7          phone or call or ask questions.           We're very
   8          approachable so people ask us questions.
   9                   Q.      Okay.     So in your opinion in the time
 10           that you've been interim chief diversity officer,
 11           has DMA made progress towards achieving critical
 12           mass of ---
 13                    A.      There's not ---
 14                    Q.      --- underrepresented ---
 15                    A.      --- been an assessment.
 16                    Q.      There's been no assessment of that.
 17           Okay.
 18                    A.      No, not during my time.
 19                    Q.      Okay.     Are you aware of whether there
 20           was any assessment of progress towards that goal
 21           of critical mass prior to your time period as
 22           interim chief diversity officer?
 23                    A.      I am not aware of any set numbers.
 24                    Q.      Okay.
 25                    A.      I am aware of collection of data that

Civil Court Reporting, LLC                                                                      Page: 93


             Case 1:14-cv-00954-LCB-JLW Document 166-11 Filed 01/18/19 Page 6 of 6
